Citation Nr: 1447606	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-36 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.
 
2.  Entitlement to service connection for a left arm disability.
 
3.  Entitlement to service connection for a bilateral knee disability.
 
4.  Entitlement to service connection for a rhino-sinus disability, to include sinusitis.
 
5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) as an appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in June 2009 and January 2010.  In May 2014, the Board remanded the claims for additional development.  

In March 2014, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Waco RO.  A transcript of the hearing is associated with the claims file. 

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.  


FINDING OF FACT

The Veteran does not have a right ankle disability, a left arm disability, a bilateral knee disability, a rhino-sinus disability, to include sinusitis, or sleep apnea, that is related to active duty service, or that was caused or aggravated by a service-connected disability.
CONCLUSION OF LAW

A right ankle disability, a left arm disability, a bilateral knee disability, a rhino-sinus disability, to include sinusitis, and sleep apnea, were not incurred in, or otherwise due to, the Veteran's active duty service, and were not caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a right ankle disability, a left arm disability, a bilateral knee disability, a rhino-sinus disability, to include sinusitis, and sleep apnea, that are related to active duty service.  The Veteran argues the following: he has had a left arm disability since shortly after exiting service.  He began receiving treatment for joint pain and swelling of the arms between 1994 and 1997.  He has a bilateral knee disability due to running on black-top during active duty, which caused pain and swelling in his knees and other problems with his legs.  He has a right ankle disability that is related to his service-connected left ankle disability.  Performing physical activity on his painful left ankle caused guarding and a change of gait that caused his current right ankle disability.  He has sleep apnea as a residual of damage to his mouth from an inservice fall in 1992.  He has had sinus problems since service.  His obstructive sleep apnea is secondary to his in-service fracture of his maxilla during his August 1992 fall.  His palate was pushed back in his mouth due to the fall, which obstructs his breathing during sleep.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Arthritis can be service connected on such a basis; however, as will be explained in more detail below, the record is absent evidence of any of these conditions within a year following the Veteran's discharge from service.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a); and that continuity of symptomatology only relates the specified chronic diseases).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the medical nexus.  Id.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for right arm radiculopathy, migraine headaches, residuals of a fractured right clavicle, degenerative changes of the cervical and thoracic spine, sprained left ankle, traumatic brain injury, and temporomandibular joint capsulitis.  

The Veteran's service treatment reports show that in May 1987, he was noted to have a history of a right foot fracture in 1986 that had been treated with a cast, but not surgery.  In September 1989, he was noted to have mild rhinitis.  In December 1989, he complained of ankle pain during a hike that had been aggravated by running.  X-rays were noted to be WNL (within normal limits).  The assessment was "overuse strain."  An X-ray report for the bilateral ankles, dated in December 1989, did not note any abnormalities.  In August 1992, he complained of symptoms that included left arm pain after falling off of a loading dock.  There was no relevant diagnosis.  The Veteran's (undated) separation examination report shows that his nose, sinuses, mouth and throat, feet, and upper and lower extremities, were clinically evaluated as normal.  He was noted to have a bone spur of the left foot.  An associated "report of medical history," dated in November 1993, shows that the Veteran indicated that he did not have a history of "ear, nose or throat trouble," sinusitis, hay fever, a "'trick' or locked knee," or a "painful or 'trick" shoulder or elbow."  The word "jaw" is written next to the phrase "swollen or painful joints." (presumably a reference to his August 1992 injury after a fall on a loading dock).  He also indicated he had a history of a bone spur involving a foot.  The report notes a history of a bone spur being removed from the left foot in 1989.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2004 and 2014.  The relevant evidence is summarized as follows:

Private treatment reports show that in 2005, the Veteran was found to have obstructive sleep apnea, and obesity, and to have a very small posterior pharyngeal airway/oropharynx.

Overall, VA progress notes, dated beginning in 2009, note a history that included knee and ankle arthralgia.  These reports show that the Veteran sought treatment for sleep apnea, and that he complained of chronic right knee pain.  The Veteran denied a history of trauma to the right knee or right ankle, and stated that he thought his symptoms might be due to running while in the service.  He was noted to have a history of obstructive sleep apnea.  A January 2010 VA progress note indicates that the Veteran complained of knee and ankle symptoms, and that X-rays of these joints had been normal.  An October 2011 VA progress note shows treatment for sleep apnea.  The Veteran reported that during service, his face had been "pushed back" after an accident.  On examination, both the mandible and maxilla were retrusive, and it was noted that advancement of these may be of more benefit than palatal surgery.  However, surgery was not recommended due to obesity and cervical disc disease.  The assessments noted severe obstructive sleep apnea, and obesity.  A December 2011 VA progress note states that X-rays taken in 2010 showed mild arthritic change in the right knee.  An October 2011 MRI for the right knee was noted to show probable partial tears and inflammatory changes of the anterior cruciate ligament and early degenerative changes of the medial meniscus and atrophy or hypoplasia of the anterior limb of the lateral meniscus.  The assessment was mild degeneration of right knee consistent with age, no ligamentous or meniscal injury noted. 

A March 2010 VA dental and oral examination report shows that on examination, there was no loss of bone of the maxilla, malunion or nonunion of the maxilla, loss of bone of the mandible, nonunion or malunion of the mandible, or loss of bone at the hard palate.  The diagnoses noted fractured teeth, #8, #9, and #10, fully restored, and fractured maxilla, fully healed, with no malunion or nonunion of the jaw.  

Disability benefits questionnaires (DBQs) for the bones, and joints, dated in July 2011, show that it was indicated that the Veteran's claims file had been reviewed.  The Veteran was noted to have been seen a few times for the right ankle pain, but to have not sought medical treatment for right ankle after his discharge, although he continued to use a brace.  The relevant diagnosis was bilateral ankle strain.  The examiner concluded that it is less likely that his right ankle condition has chronicity since his service, providing evidence against this claim.  

The Board parenthetically notes that, in fact, right ankle treatment is not shown in service treatment records more than once.  

A July 2011 dental and oral DBQ notes the following: the Veteran had a history of falling off a platform and breaking his upper front jaw several teeth and his clavicle.  He went to a hospital emergency room, then to Bethesda (naval hospital) for dental repositioning of teeth with wiring.  His broken teeth were fixed with crowns and bonding.  On examination, there was no loss of bone of the maxilla, malunion or nonunion of the maxilla, no loss of bone of the mandible, and no malunion or nonunion of the mandible.  The Veteran's fracture was noted to have healed uneventfully.  X-rays were noted to show no evidence of maxillary or mandibular fractures and no evident residuals from trauma to teeth #7, #8, #9, or #10, or the adjacent teeth.  

A December 2011 VA temporomandibular joint DBQ shows that the examiner stated that he concurred with findings from pervious exams which reveal no particular bony abnormalities or pathology.  The diagnoses were mild bilateral temporomandibular joint capsulitis, and mild, moderate bilateral myalgia muscles of mastication.  

VA DBQs, dated in September 2012, show that the examiners indicated that the Veteran's claims file had been reviewed.  The reports note the following: The Veteran has a history of obstructive sleep apnea since June 2010.  X-rays of the sinuses were noted to contain no evidence of sinusitis.  X-rays from a dental examination were noted to show no particular bony abnormalities or pathology.  It was concluded that sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner explained that there were no radiological findings of a fracture to the upper palate, therefore, there is no evidence of the Veteran having a fractured upper palate.  The examiner explained that the Veteran states that he gets sinus headaches due to his allergies, but that he denied any sinus infection or congestion.  While in service there were acute, resolvable event relating to the sinuses, with no permanent disability as evidenced by the imaging of the sinus cavities, which are normal, providing more evidence against this claim.

In July 2014, the Veteran was afforded examinations for the disabilities in issue.  The DBQs for those examinations, dated in July 2014, show that the examiners indicated that the Veteran's claims file had been reviewed.  The reports note the following: 

With regard to the claim for a rhino-sinus disability, to include sinusitis, the Veteran has a history of allergic rhinitis as of 2011.  The Veteran had a few episodes of acute cold, URI (upper respiratory infection) and sinus congestion that resolved without evidence of chronic residual.  The Veteran reported that his rhinitis began between 1996 and 1998, which was following service.  A 2011 X-ray of the sinuses was negative for acute sinusitis.  The examiner concluded that the condition claimed was less likely than not (less than 50% probability) due to his service.  The examiner explained that although the Veteran has some acute URI during service, including in September 1989, there is no evidence that they were chronic with any residual, and that in this regard the Veteran's separation examination report was negative for any type of sinus condition or allergic rhinitis, providing more evidence against this claim.  

With regard to the right ankle, in December 1989, the Veteran was treated for right ankle overuse and strain that was acute, and resolved.  There was no mention of a right ankle problem during his remaining period of service, a period of about five years.  There was no mention of right ankle problems in his separation examination report.  The Veteran reported an onset of right ankle pain in the late 1990s, which was after service, and the report notes a history of chronic right ankle strain after service.  X-rays of the right ankle taken in 2010 were normal, with no evidence of DJD (degenerative joint disease).  

The examiner concluded that a right ankle condition is less likely than not (less than 50% probability) proximately due to or the result of a service-connected condition.  The examiner explained that there is little medical evidence to support the claim that his left ankle condition is severe enough to lead to problems that would cause excess strain or trauma to the right ankle.  The Veteran has relatively intact gait, and examination of the left ankle shows only mild limited range of motion.  A previous VA examination in 2011 did not find any chronic right ankle condition resulting from military service.  Thus the examiner could not find any substantial reasons to suggest that the Veteran's left ankle condition is causing chronic right ankle strain.  

A DBQ for knee and lower leg conditions notes a history of diagnosed bilateral knee patellofemoral pain syndrome with onset in 2009, and right knee meniscal and ACL (anterior cruciate ligament) degenerative changes on MRI (magnetic resonance imaging study) with an onset in 2011.  There is no mention of knee problems during service, or in the separation examination report.  There was a diagnosis of knee arthralgia in 2009, and an MRI of the right knee in 2011 showed degenerative changes of the medial meniscus/lateral meniscus and a partial tear and inflammatory changes of the ACL.  The Veteran reported having knee pain since service, and that his knees were evaluated in about 1998.  The examiner stated that there was no mention of knee problems during active duty service, that the Veteran's separation examination was negative for knee problems, that the Veteran's knee pain began many years after service, and that there is therefore no medical evidence found to support a claim of a bilateral knee condition due to service.  Factors unrelated to service which contribute to his condition would most likely be aging and wear and tear over the years.  It has been 20 years since he left the service, and degenerative changes in the meniscus and cartilage are common with aging. 

A DBQ for the peripheral nerves shows that the Veteran denied having any left arm symptoms.  There were no relevant symptoms attributed to the left arm, and no nerve dysfunction was noted in the left upper extremity.  The examiner concluded that a diagnosis of chronic cervical radiculopathy was not warranted, and stated that a left arm condition was not found.

A DBQ for sleep apnea notes that the Veteran was diagnosed with sleep apnea in a 2005 private sleep study.  The report notes the following: the Veteran's claims file does not show any evidence of sleep apnea while in service.  The Veteran has a maxillary alveolar fracture with malposition of several anterior upper teeth from a fall in service in 1992.  They were treated with wiring, repaired, and repositioned.  There is no evidence found during or after service that this condition causes upper airway obstruction that would lead to obstructive sleep apnea.  His records show that he had malpositioned, fractured teeth, but there is no mention of malposition of the jaw.  There is no mention of any chronic residual of the jaw that would lead to an obstructed airway.  Malposition and fracture of the teeth would not cause an obstructed airway or sleep apnea.  It is unlikely that he would manifest symptoms of sleep apnea due to obstruction caused by his jaw injury several years after service.  If his jaw injury was the cause of his sleep apnea, it would likely have been present at the time of his injury and during service, thus there is insufficient medical evidence to support this claim.

The Board finds that the claims must be denied.  During service, the Veteran was treated for mild rhinitis in September 1989, and overuse strain of the ankles in December 1989, with normal X-rays.  There is no record of subsequent treatment for either of these conditions during the Veteran's remaining period of service, a period of over four years.  

With regard to the left arm, in August 1992, he complained of symptoms that included left arm pain after falling off of a loading dock.  There was no relevant diagnosis, and no subsequent evidence of treatment.  

With regard to the knees, and sleep apnea, the Veteran was not treated for any relevant symptoms during service, nor was he noted to have any relevant diagnoses. None of the claimed disabilities were noted in the Veteran's separation examination report, which showed that his nose, sinuses, mouth and throat, feet, and upper and lower extremities, were clinically evaluated as normal.  The associated "report of medical history," dated in November 1993, shows that the Veteran indicated that he did not have a history of "ear, nose or throat trouble," sinusitis, hay fever, a "'trick' or locked knee," or a "painful or 'trick" shoulder or elbow."  Given the foregoing, the Veteran is not shown to have had a chronic disease during service.  See 38 C.F.R. § 3.309(b).  It is important for the Veteran to understand that some of his own prior statement provide evidence against some of his claims.       

With regard to the claim for a left arm disability, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the July 2014 DBQ shows that the Veteran denied having any left arm symptoms, that there were no relevant symptoms attributed to the left arm, that no nerve dysfunction was noted in the left upper extremity, and that the examiner stated that a left arm condition was not found.  There is no other medical evidence of a left arm disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  Id. 

For all other claims, the earliest medical evidence of any relevant symptoms is dated no earlier than 2005, which is about 10 years after separation from service.  Except for arthritis of the right knee, service connection based on continuity of symptomatology is not applicable because § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  

In addition, there is no competent opinion of record in support of any of the claims on any basis, to include as secondary to service-connected disability.  See 38 C.F.R. §§ 3.303, 3.310.  The only competent opinions are found in VA examination reports/DBQs, which weigh against the claims.  In particular, the July 2014 opinions are considered highly probative evidence against the claims, as they are shown to have been based on a review of the Veteran's medical records, and they are accompanied by sufficient rationales.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  There is no evidence to show that arthritis of any claimed joint was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

Simply stated, the best, and in some cases only, nexus medical evidence in this case provide highly probative evidence against this claims

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a left arm disability, Gilpin, and is against all of the claims, and that the claims must be denied.

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issues on appeal are based on the contentions that a right ankle disability, a left arm disability, a bilateral knee disability, a rhino-sinus disability, to include sinusitis, and sleep apnea, were caused by service, or are related to service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical records have been discussed.  The Board has determined left arm disability is not shown, and that the Veteran's right ankle disability, bilateral knee disability, rhino-sinus disability, to include sinusitis, and sleep apnea, are not related to his service, and/or to a service-connected disability.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions.

The Board therefore finds that the preponderance of the evidence is against the claims for service connection, and that the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters, dated September 2008 and July 2009, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded examinations, and etiological opinions have been obtained where diagnosed disabilities were found to exist.

In May 2014, the Board remanded these claims.  The Board directed that the Veteran be scheduled for examinations, and that etiological opinions be obtained.  In July 2014, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In March 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2014 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the claimed etiology of his disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

Service connection for a right ankle disability, a left arm disability, a bilateral knee disability, a rhino-sinus disability, to include sinusitis, and sleep apnea, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


